The Supreme Court properly denied the defendant’s motion, inter alia, to vacate a judgment of foreclosure and sale entered against him upon his default in appearing or answering. A defendant seeking to vacate a default in appearing or answering must demonstrate a reasonable excuse for the default and a potentially meritorious defense to the action (see CPLR 5015 [a] [1]; Citimortgage, Inc. v Brown, 83 AD3d 644, 645 [2011]; Development Strategies Co., LLC, Profit Sharing Plan v Astoria Equities, Inc., 71 AD3d 628 [2010]). Here, the defendant failed to set forth a reasonable excuse for his default in appearing or answering the complaint. We therefore need not reach the issue of whether the defendant proffered a potentially meritorious defense to the action.
The defendant’s remaining contentions either are without merit or need not be reached in light of the foregoing determination. Rivera, J.E, Florio, Austin and Sgroi, JJ., concur.